Summary of the Sixth Amendment to the Agreement to Supply Sugarcane, entered into by BrasilAgro and Brenco on May 8, 2015, in connection with Fazenda Alto Taquari Parties: Brasilagro – Companhia Brasileira de Propriedades Agrícolas and Brenco – Companhia Brasileira de Energia Renovável Purpose: (i) To modify the way of supplying, fixing the volume of sugar cane to be delivered to Brenco, as follows: HARVEST PRODUCTION 2015/2016 239,958 tons of sugarcane 2016/2017 224,714 tons of sugarcane 2017/2018 216,713 tons of sugarcane 2018/2019 223,045 tons of sugarcane 2019/2020 239,544 tons of sugarcane 2020/2021 272,257 tons of sugarcane 2021/2022 244,649 tons of sugarcane (ii) To grant full, general, irrevocable and irreversible discharge,from onePartytoanotherParty. All other provisions which have not been expressly altered by the Sixth Amendment remained ratified.
